Citation Nr: 1430076	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-36 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a left ankle disability.

2.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disability.

3.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability prior to August 27, 2012.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to April 1974. 

This case comes to the Board of Veterans' Appeals (Board) from October 2007 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The October 2007 rating decision denied service connection for a low back disability and hypertension.  The November 2011 rating decision granted service connection for depression and posttraumatic stress disorder (PTSD) and assigned a 30 percent rating effective November 6, 2006.  

In April 2012, the Veteran and his wife testified during a Board hearing at the RO.  In a September 2012 decision, the Board granted service connection for a right knee disability and remanded the remaining issues.  An April 2013 rating decision increased the rating for the psychiatric disability to 100 percent effective August 27, 2012.  As that increase did not represent the maximum rating available for the period prior to August 27, 2012, that aspect of the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  An August 2013 rating decision granted service connection for a right wrist disability.  Thus, that issue is no longer on appeal.  In March 2014, the Veteran and his wife testified during a videoconference Board hearing.

The issues of entitlement to service connection for a low back disability and hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to May 1, 2012, the Veteran's depression and PTSD had not been manifested by occupational and social impairment with reduced reliability and productivity.

2.  Resolving reasonable doubt in the Veteran's favor, from May 1, 2012, to August 26, 2012, his depression and PTSD were manifested by occupational and social impairment with deficiencies in most areas, such as work, judgment, thinking, and mood.


CONCLUSIONS OF LAW

1.  Prior to May 1, 2012, the criteria for an initial rating in excess of 30 percent for depression and PTSD had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Codes 9434-9411 (2013).

2.  From May 1, 2012, to August 26, 2012, the criteria for a rating of 70 percent, but not higher, for depression and PTSD had been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Codes 9434-9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Veteran's claim arises from an appeal of the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of the claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in June 2007 to determine the nature and severity of his psychiatric disability.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the VA examination report to be thorough and adequate upon which to base a decision on the claim.  The VA examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  While there is no additional VA examination prior to August 27, 2012, as a current examination would be of little probative value as to the level of severity of the Veteran's psychiatric disability during a past time, the Board finds that a remand for a current examination is not warranted in this case.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  But see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

The Veteran's psychiatric disability, diagnosed as depression and PTSD, has been assigned a 30 percent rating from November 6, 2006.  The psychiatric disability has been assigned a 100 percent rating from August 27, 2012.  Thus, the analysis below will focus on the period prior to August 27, 2012.  

The Veteran's psychiatric disability has been rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term such as in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.   38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

At the outset, the Board observes that psychiatric disabilities are rated based on the level of occupational and social impairment that they cause.  Thus, the analysis will focus on the Veteran's level of occupational and social impairment.

Initially, the Board observes that the evidence indicates that the Veteran's depression and PTSD had increased in severity prior to August 27, 2012.  The record shows that he worked by himself in an isolated office in the basement for over 23 years at the same job.  However, in May 2012, he was placed in a cubicle near other coworkers and that change in work environment exacerbated his psychiatric disability and lead to his early retirement, and he last worked on August 29, 2012.  An August 2012 letter from a private healthcare provider indicates that the Veteran was unable to work due to increased work stress that was exacerbating his underlying psychiatric disability.  September 2012 VA treatment records show an exacerbation of his psychiatric disability due to work-related stressors, his report of wanting to hurt his supervisor, and a recommendation for intensive therapy.  The Veteran was then admitted to a three-week program.  September 2012 and January 2013 letters from private healthcare providers indicate that he has had increased anxiety since being moved into a cubicle in May 2012.  

Considering the above evidence, the record indicates that the change in work environment lead to deficiencies in work, judgment, thinking, and mood.  Arguably, the change caused near-continuous panic affecting his ability to function independently, appropriately, and effectively, a symptom of a 70 percent rating.  Certainly, he had difficulty in adapting to the stressful circumstances at work, another symptom of a 70 percent rating.  Thus, the Board finds that the Veteran's psychiatric disability had been manifested by occupational and social impairment with deficiencies in most areas, such as work, judgment, thinking, and mood.  Unfortunately, the record does not specify when the change in work environment occurred.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the change occurred on May 1, 2012, which is approximately the time which the record shows that the change in work environment occurred to stimulate the exacerbation of the Veteran's symptomatology.  Thus, from May 1, 2012, to August 26, 2012, his depression and PTSD had been manifested by occupational and social impairment with deficiencies in most areas, such as work, judgment, thinking, and mood.  Accordingly, a higher 70 percent rating is warranted during that time.

However, an even higher 100 percent rating is not warranted during that time as there is no indication that the Veteran's psychiatric disability had resulted in total occupational and social impairment.  While he was having problems at work, he was able to work until August 29, 2012.  Similarly, while he was having marital problems, he remained married to his second wife during the pendency of the claim.  The record also shows that she was supportive, as indicated by her attendance at his medical appointments and testimony during the Board hearings.  Moreover, while not dispositive of the claim, the treatment records do not show that the Veteran had symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name.  While the VA treatment records show that he wanted to hurt his supervisor, the Board reiterates that the psychiatric disability had not resulted in total occupational and social impairment.  Lastly, during the March 2014 hearing, when asked whether his psychiatric disability has been the same since November 2006, his wife only indicated that it has been getting worse.  Thus, the Board finds that the totality of the evidence does not support a 100 percent rating at any time from May 1, 2012, to August 26, 2012.

With respect to the time period prior to May 1, 2012, the Board observes that the Veteran's psychiatric disability had not resulted in the same level of impairment that was caused by the change in work environment.  Rather, the record shows that his psychiatric disability had resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the criteria for the currently assigned 30 percent rating.

A November 2006 private treatment record shows complaints of intrusive thoughts with indications of occasional panic attacks.  The Veteran's wife noted that his range of affect was diminished.  He was casually dressed and groomed.  Speech was normal.  He was a bit anxious at first but became relaxed.  There were no suicidal or homicidal ideations, or psychotic symptoms.  He was a assigned GAF score of 44.  

During a June 2007 VA examination, the Veteran's affect was euthymic and stable, and mood was cheerful except for one point while discussing his children when he became tearful.  He showed no distress when discussing his Vietnam experiences.  Speech was normal and judgment was intact with no history of impulsive behavior.  He denied depression and panic attacks.  He reported relationship problems with his current second wife and several conflicts with his supervisors at work for which he filed complaints that were well resolved.  He was assigned a GAF score of 55.

An August 2007 letter from a private mental health therapist states that the Veteran has issues of trust, anxiety, and depression and those symptoms had affected his work relationships.

An April 2009 private treatment note shows that the Veteran reported marital problems but no problems at work because he was working by himself.  

An April 2011 letter from a private mental health therapist states that the Veteran's employment and work relationships had been successful only with minimum supervision and the Veteran reported ongoing problems with administrative and supervisory personnel.

A December 2011 letter from a private mental health provider states that the Veteran had anger, irritability, depression, and led a life of controlled isolation with only immediate friends.

A February 2012 letter from a VA readjustment/marriage and family therapist states that the Veteran was being treated for relationship problems, argumentativeness, intrusive thoughts, anger, irritability, work-related problems, anxiety, nightmares, and a concern of losing control.

VA treatment records through April 2012 show complaints of anxiety, nightmares, problems with his supervisor, and marital problems.  Examinations showed that the Veteran was appropriately dressed and groomed with normal speech, dysphoric to euthymic mood with congruent affect, intact judgment, and intact impulse control.  Except during one visit in November 2011 when his motivation was decreased, his motivation was described as moderate and he was noted as being motivated.  He was assigned GAF scores of 55, 60, and 65.  VA treatment records also show that he was working 40 hours per week, working by himself, and enjoying his job.  

Considering the above evidence, the Board finds that the record does not show that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity prior to May 1, 2012.  He enjoyed his job and there is no indication of poor performance.  While not dispositive, he did not exhibit a flattened affect, abnormal speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired memory, impaired judgment, or impaired abstract thinking.  While the record indicates disturbances of motivation and mood, the record does not show that those disturbances resulted in occupational and social impairment with reduced reliability and productivity.  While there was a history of conflicts with his supervisor and coworkers, again there was no indication of poor performance.  Similarly, while he had marital problems, he has remained married and, his wife was very supportive and involved, which speaks against a higher level of social impairment.  Thus, the Board finds that prior to May 1, 2012, the Veteran's depression and PTSD were not manifested by occupational and social impairment with reduced reliability and productivity.  Therefore, a higher 50 percent rating was not warranted at any time prior to May 1, 2012, and since the effective date of service connection.

The Board notes that a December 2011 VA treatment note shows that the Veteran's depression was exacerbated by post-surgical pain.  However, there is no indication that exacerbation led to occupational and social impairment with reduced reliability and productivity or resulted in near-continuous depression affecting his ability to function independently, appropriately, and effectively, the criteria for a 70 percent rating.  Thus, without any objective evidence of the level of negative effect on his occupational and social functioning, a higher rating is not warranted based on that exacerbation of depression.

The Board notes the GAF score of 44, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV.  However, the Board finds that the Veteran's disability was not shown to be productive of suicidal ideation, severe obsessional rituals, frequent shoplifting, having no friends, or an inability to keep a job at the time of the November 2006 private treatment that resulted in that GAF score.  Even the complaints and findings at the time do not support a GAF score of 44.  The Board observes that the GAF scores of 55, 60, and 65 are more representative of his disability picture.  GAF scores of 55 and 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers); and GAF scores of 65 indicate some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  The treatment records are more indicative of the symptoms and level of functioning indicated by the latter GAF scores, and that those scores are more indicative of the Veteran's level of occupational and social impairment as discussed in the narrative of the medical evidence.  The Board reiterates that there was no indication of occupational and social impairment with reduced reliability and productivity, as required for a higher 50 percent rating.  

The Board acknowledges the Veteran's request that the 100 percent rating be made retroactive to November 6, 2006, the effective date of service connection for a psychiatric disability.  However, the Board observes that the date of entitlement to an award of benefits is not necessarily the same as the date of entitlement to a certain rating.  Meeks v. West, 216 F.3d 1363 (Fed. Cir. 2000).  As discussed above, the record fails to show that his disability met the criteria for a 100 percent rating at any time prior to August 27, 2012.  The Veteran maintained employed until August 2012, which suggests that he was not totally occupationally impaired prior to that date.

In conclusion, the Board has resolved reasonable doubt in favor of the Veteran in granting an initial 70 percent rating for the Veteran's psychiatric disability from May 1, 2012, to August 26, 2012.  However, as the preponderance of the evidence is against an even higher rating during that time or a rating in excess of 30 percent prior to May 1, 2012, the claims for those higher ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 30 percent for a psychiatric disability prior to May 1, 2012, is denied.

A 70 percent rating, but not higher, for a psychiatric disability from May 1, 2012, to August 26, 2012, is granted.



REMAND

The Veteran seeks service connection for a low back disability, to include as secondary to his service-connected left ankle disability.  He initially claimed that falls caused by the left ankle disability resulted in the low back disability.  

Private medical records show that the Veteran complained of low back pain after a motor vehicle accident in 1982.  Chiropractic records show complaints of low back pain from 1982 to 1991.  Private medical records also show that the Veteran twisted his left ankle then his back in March 1990.  

At a July 2007 VA joints examination, the Veteran reported that he did not have a history of low back pain prior to a fall in May 2006.  The examiner opined that the Veteran's back condition was not caused by or a result of service because there is no documentation of a back problem until March 2006.  The examiner also opined that the Veteran's back condition was not caused or aggravated by the fall in May 2006 because there was documentation of a back problem in March 2006 prior to the fall and there was no evidence of ongoing or increased medical care for low back pain in the 12 months after the fall.

In the September 2012 remand, the Board noted the discrepancy between the documented history of back pain and the examiner's statement that there was no documentation of a chronic back condition at the time of the May 2006 fall, and requested another examination.

A July 2013 VA examination shows the examiner's opinion that the Veteran's low back condition was not caused by or a result of service, citing a post-service 1982 motor vehicle accident and a 1992 work-related injury.  

While the examiner provided an opinion on whether the Veteran's low back disability began in or was related to service, the rationale does not address the Veteran's statements regarding a continuity of symptoms since service.  The examiner also did not provide an opinion on whether the low back disability was secondary to the service-connected left ankle disability.  During the March 2014 hearing, the Veteran claimed in the alternative that his left ankle disability resulted in a gait impairment that aggravated his low back disability.  Thus, an addendum that addresses that theory of entitlement should be obtained on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran also seeks service connection for hypertension, to include as secondary to a service-connected psychiatric disability.  

VA and private medical records show that the Veteran has been treated for hypertension. 

At a July 2007 VA hypertension examination, the diagnosis was hypertension, controlled.  The examiner opined that the Veteran's hypertension was not caused by or the result of service, finding that the condition was mostly likely essential hypertension which is not secondary to any specific cause or etiology and most likely significantly contributed to by the Veteran's obesity. 

In the September 2012 remand, in light of the grant of service connection for a psychiatric disability and the Veteran's assertions that his hypertension is secondary to his psychiatric disability, the Board requested another VA examination to determine the current nature and etiology of his hypertension. 

A July 2013 VA examination shows the examiner's opinion that the Veteran's hypertension was not caused by or related to service, nor caused or aggravated by the Veteran's depression and PTSD.  

During the March 2014 hearing, the Veteran testified that his hypertension began during service as he began drinking after Vietnam and started gaining weight, and was placed on a weight loss program.  The Veteran was in Vietnam from February to April 1972, and his service medical records show that he weighed 177 pounds at his August 1970 entrance examination and 210 pounds at the April 1974 separation examination, and was counseled for being overweight in April 1973.  Because the July 2007 VA examiner's opinion found that the Veteran's hypertension was most likely significantly contributed to by his obesity, another opinion that addresses these factors should be obtained.  Also, the Board has also considered the possibility that the left ankle disability may have contributed to his weight gain during and after service.  Thus, an opinion on whether his left ankle disability aggravated, or otherwise contributed to hypertension should be obtained.

Prior to requesting the addendum, the AOJ should obtain any outstanding medical records.  The record, including the Veteran's Virtual VA electronic claims file, contains VA treatment notes through August 2013.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since August 2013.

2.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the July 2013 VA examination to obtain an addendum.  The examiner should provide a complete rationale for all opinions and conclusions.  Specifically, the examiner should address the following:

a)  State whether it is at least as likely as not (50 percent or greater probability) that any low back disability began in or is related to active service.  The examiner should consider the Veteran's statements regarding inservice injury and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

(b)  State whether it is at least as likely as not (50 percent or greater probability) that any low back disability was caused by or is due to the service-connected left ankle disability.  The examiner should discuss the medical records indicating that the Veteran's left ankle gave out resulting in falls.  The examiner is asked to comment on the clinical significance of private medical records indicating that the Veteran began having low back pain after a motor vehicle accident in 1982.  

(c)  State whether it is at least as likely as not (50 percent or greater probability) that any low back disability has been aggravated (worsened beyond the natural progress of the disease) by the service-connected left ankle disability.  The examiner should discuss the medical records indicating that the Veteran's left ankle gave out resulting in falls.  The examiner should also discuss the Veteran's statement that his left ankle disability caused a gait impairment that aggravated his low back disability.

(d)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began in or is related to active service.  The examiner should consider the Veteran's statement that his hypertension began in service as he began drinking after Vietnam and started gaining weight.  The examiner should also consider the July 2007 VA examiner's opinion that the Veteran's hypertension was most likely significantly contributed to by his obesity.  

(e)  State whether it is at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (worsened beyond the natural progress of the disease) by the service-connected left ankle disability.  The examiner should consider the possibility that the left ankle disability contributed to the Veteran's weight gain during and after service.  The examiner should also consider the July 2007 VA examiner's opinion that the Veteran's hypertension was most likely significantly contributed to by his obesity.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


